          Case 1:19-cv-00573-JEB Document 29 Filed 05/05/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                   |
JUDICIAL WATCH, INC.,                              |
                                                   |
                Plaintiff,                         |
                                                   |
                v.                                 |     Civil Action No.: 19-0573 (JEB)
                                                   |
U.S. DEPARMENT OF JUSTICE,                         |
                                                   |
                Defendant.                         |
                                                   |

                                     NOTICE OF APPEARANCE

        The Clerk of the Court will please enter the appearance of Darrell C. Valdez, Assistant United

States Attorney, as co-counsel of record for Defendant in the above-captioned case.



Dated: May 5, 2020

                                                Respectfully Submitted,


                                                /s/ Darrell Valdez
                                                DARRELL C. VALDEZ,
                                                D.C. Bar No. 420232
                                                Assistant United States Attorney
                                                Civil Division
                                                555 Fourth Street, N.W.
                                                Washington, D.C. 20530
                                                Phone: (202) 252-2507
                                                Darrell.Valdez@usdoj.gov
